Title: From James Madison to Joseph Prentis, 3 June 1807
From: Madison, James
To: Prentis, Joseph



Dear Sir
Washington June. 3. 1807

Having recd. thro’ you the letter to which the inclosed is an answer, I put this into the same channel.  I have not had an opportunity of seeing Mr. Fox.  The gentleman thro’ whom I communicated with him, gives me to understand that your views in behalf of Mr. Meade, are likely to be accomplished.  The letter to Mr. Bassett, will probably give the precise information wanted.  I remain Sir, with great esteem Yr. mo: Obed. hble Servt.

James Madison

